        Case 1:09-cr-00581-WHP Document 995 Filed 05/30/19 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 30, 2019

The Honorable William H. Pauley, III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St. Room 1920
New York, New York 10007

                  Re:        United States v. Paul M. Daugerdas, 09 Cr. 581 (WHP)

Dear Judge Pauley:

            The Government respectfully submits this letter to request a brief adjournment of the
deadline to file its reply in support of its motion to dismiss the third party petition of Paul
Daugerdas (the “Paul Petition”) in the above-referenced ancillary proceeding. The Government
received Paul Daugerdas’s opposition brief late yesterday, and our reply brief is presently due
tomorrow, May 31, 2019. In light of its late receipt of Paul Daugerdas’ brief, the Government
respectfully requests a one-week extension of time to file its reply on June 7, 2019. The
Government intends to file its reply to Eleanor Daugerdas’s reply brief on time tomorrow and does
not anticipate seeking any adjournment of the scheduled oral argument.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                              By:     /s/ Kiersten A. Fletcher            a
                                                    Kiersten A. Fletcher
                                                    Assistant United States Attorney

cc:    Paul M. Daugerdas, pro se (by U.S. Mail)
